 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    WILLIAM JAMES WALLACE, II,                        Case No. 1:20-cv-00844-NONE-EPG (PC)
12                        Plaintiff,
13           v.                                         ORDER GRANTING DEFENDANTS’ FIRST
                                                        REQUEST FOR EXTENSION OF TIME TO
14    J. WHITE, et al.,                                 FILE RESPONSIVE PLEADING
15                        Defendants.                   (ECF No. 26)
16

17
            Before the Court is Defendants J. White, C. Wade, and A. Lopez’s (“Defendants”) request
18
     for an extension of time to file a responsive pleading. (ECF No. 26.) According to the declaration
19
     of counsel filed in support of the request, counsel has attempted to contact Defendants to discuss
20
     the facts of the case and prepare an appropriate responsive pleading but has been unable to speak
21
     with all of them or to review all of the case documents concerning this matter. (Id.) Defendants
22
     request an extension of time to June 23, 2021, to file their responsive pleading.
23
     ///
24
     ///
25
     ///
26
     ///
27
     ///
28
                                                       1
 1          Having considered Defendants’ request, and good cause appearing, IT IS HEREBY

 2   ORDERED that Defendants’ request (ECF No. 26) for an extension of time to file a responsive

 3   pleading is GRANTED. Defendants shall file and serve their responsive pleading on or before

 4   June 23, 2021.

 5
     IT IS SO ORDERED.
 6

 7      Dated:    May 24, 2021                              /s/
 8                                                   UNITED STATES MAGISTRATE JUDGE

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                    2
